Citation Nr: 0942551	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
fracture, to include degenerative disc disease.

2.  Entitlement to service connection for a left arm 
disorder, to include rotator cuff syndrome and arthritis of 
the acromioclavicular (AC) joint.

3.  Entitlement to an initial, compensable evaluation for 
residuals of a fractured left index finger with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Although the Veteran was scheduled to testify before the 
undersigned at a Board hearing in May 2009, he submitted a 
signed statement in March 2009 withdrawing his request for a 
hearing.

The issue of entitlement to an initial, compensable 
evaluation for residuals of a fractured left index finger 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a neck fracture, to include degenerative 
disc disease, were not manifest during service, were not 
manifest within one year of separation, and any current 
residuals of a neck fracture are not attributable to service.

2.  A left arm disorder, to include rotator cuff syndrome and 
arthritis of the AC joint, was not manifest during service, 
was not manifest within one year of separation, and any 
current left arm or shoulder disorder is not attributable to 
service.



CONCLUSIONS OF LAW

1.  Residuals of a neck fracture, to include degenerative 
disc disease, were not incurred in or aggravated by service 
and arthritis may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

2.  A left arm disorder, to include rotator cuff syndrome and 
arthritis of the AC joint, was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
March 2005, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate his claims.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  Regarding 
his cervical spine claim, the Veteran was afforded a VA 
examination to ascertain the current nature and extent of a 
cervical spine disorder in August 2005.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA examination obtained with regard to this 
claim is adequate, as it is predicated on a reading of 
pertinent medical records and provided a requested opinion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The VA examination report is thorough 
and supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained prior to the 
adjudication of the Veteran's claim for service connection 
for a disorder of the left arm or shoulder.  See 38 U.S.C.A. 
§ 5103A (2002); 38 C.F.R. § 3.159 (2009).  In this case, the 
Board finds that a VA examination is not necessary to 
determine whether any disorder of the left arm or shoulder is 
related to his period of honorable service, as the standards 
of the Court's decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, as explained below, there is no competent medical 
evidence of an in-service diagnosis of any left arm or 
shoulder disorder, or a medical nexus between a current 
diagnosis of rotator cuff syndrome and the Veteran's period 
of service.  In light of these findings, the first, second, 
and third prongs of McLendon have not been met.  A medical 
nexus opinion, under the circumstances presented in this 
case, is not warranted, as there is no competent evidence 
that any currently-diagnosed left arm disorder is related to 
the Veteran's service.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court with respect to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran filed a claim in February 2005 requesting service 
connection for residuals of a fractured neck and a left arm 
injury.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with degenerative disc disease of the cervical 
spine, and left rotator cuff syndrome and arthritis.  See 
treatment reports, May 2006, December 2007.  Thus, element 
(1) of Hickson has been satisfied, in that the Veteran has 
demonstrated that he has a current diagnosis for each claimed 
disorder.

Regarding an in-service diagnosis for either disorder, the 
Veteran's service treatment records document an injury in 
which the Veteran was struck by an arresting gear cable when 
stationed on the flight deck.  The Veteran fell onto his left 
hand.  An examination revealed a fracture over the neck of 
the second metacarpal; no neck or cervical spine disorder was 
reported.  See service treatment report, February 14, 1962.  
A service treatment record dated February 20, 1962, noted 
that the Veteran landed on the left side of his head when hit 
by the cable.  However, he was not unconscious after the 
incident, and no further injuries were documented.  His 
service treatment records are negative for a diagnosis of a 
chronic neck or arm disorder.  On separation from active 
service in April 1962, the examiner noted that his spine and 
upper extremities were normal.  See VA Standard Form 88, 
April 3, 1962.

Post-service, a February 2006 treatment report noted a 
diagnosis of a rotator cuff injury, likely secondary to AC 
joint arthritis.  A March 2006 report noted that treatment 
was initiated for scapular dyskinesia.  Additional private 
treatment records contain a diagnosis of rotator cuff 
syndrome and cervical arthritis.  See treatment reports, May 
2006, December 2007.  Neither report contained a medical 
nexus linking either disorder to the Veteran's period of 
active service.  

The Veteran was afforded a VA examination in August 2005.  
The Veteran provided a history of an in-service accident, 
during which he injured his left arm.  He noted that his hand 
was fractured, and that it was in a cast and did not require 
surgery.  The examiner noted that the Veteran's service 
treatment records contained documentation of a fracture of 
the neck of his second metacarpal.  Although this entry 
pertained to his hand, and not his cervical spine, the 
Veteran reported pain in the left side of his neck.  The 
Veteran stated that x-rays were not taken, and "C-collars" 
were not used to immobilize the spine at the time of the 
accident or thereafter.  He reported a headache and neck 
stiffness, and noted that pain was worse in the morning.  

X-rays revealed spondylotic spurring with narrowing of 
intervening disc space at C5-6, with no acute fracture, 
subluxation, or stenosis.  He was diagnosed with arthritis of 
the neck, and the examiner stated that there was no evidence 
of a neck fracture within his service treatment records.  The 
fracture of the neck of the second metacarpal was noted, and 
the examiner stated that this entry could be misinterpreted 
as a neck fracture.  However, the examiner stated that 
cervical spine fractures are very serious and need at least 
four to six weeks of immobilization, even in the case of non-
displaced fractures.  Ultimately, the examiner opined that 
the Veteran's neck pain was not related to his military 
service injury.  At the time, a disorder of the arm was 
neither reported nor diagnosed.

Based on the foregoing, the Board finds that the most 
probative evidence of record establishes that the Veteran's 
claimed disorders had their onset years after the Veteran 
separated from service and are unrelated thereto.  There is 
no probative medical evidence of record to establish a 
medical nexus between either claimed disorder and the 
Veteran's period of active service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Colvin.  Therefore, the Board also finds that the most 
probative evidence of record does not establish a proximate 
link between his current diagnoses and active service.

In sum, the competent evidence does not establish that either 
claimed disorder began in service.  In fact, the objective 
evidence of record does not show documented chronic shoulder 
pain until 2005, decades following his period of active duty.  
The record does not contain a diagnosis of cervical arthritis 
until March 2005.  As such, there is no evidence of neck pain 
within one year following the Veteran's period of active 
service, nor a diagnosis of arthritis within that period.  

Further, there are no contemporaneous records of any 
complaints, findings, treatment, or diagnosis of a neck or 
left shoulder disorder for more than four decades after 
separation.  This significant lapse of time is highly 
probative evidence against the Veteran's claims of a nexus 
between these disorders and active military service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  

In summary, the most probative evidence establishes that the 
Veteran's currently-diagnosed disorders are not etiologically 
related to service, as supported by the documentary record.  
Instead, the VA examiner of record noted that the Veteran's 
neck disorder was most likely not related to service.  
Moreover, evidence of record indicates that the Veteran 
suffered a post-service shoulder injury, and the Veteran 
reported that he did not have shoulder pain until 2005.  
There is no evidence that either disorder was manifest in 
service, within one year of service, or is otherwise related 
to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2009).  Therefore, the 
preponderance is against the Veteran's claims, and they must 
be denied.


ORDER

Entitlement to service connection for residuals of a neck 
fracture, to include degenerative disc disease, is denied.

Entitlement to service connection for a left arm disorder, to 
include rotator cuff syndrome and arthritis of the AC joint, 
is denied.


REMAND

Although the Board regrets any delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, the issue of 
entitlement to an initial, compensable disability rating for 
residuals of a fractured left index finger must be remanded 
for further development.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

The Veteran's disability is rated under Diagnostic Code 5229 
[limitation of motion of the index or long finger].  Pursuant 
to this Diagnostic Code, a non-compensable rating is 
warranted for a gap of less than one inch between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
limited by no more than 30 degrees.  A 10 percent disability 
rating is warranted for limitation of motion of the major or 
minor index finger with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible; or 
with extension limited by more than 30 degrees.

The Veteran was afforded a VA examination in August 2005.  At 
that time, the Veteran reported a numbness and tingling in 
the fourth and fifth fingers of both hands.  He reported that 
he was told this was bilateral carpel tunnel syndrome.  The 
Veteran did not complain of pain, flare-ups, or exacerbation 
of any residuals in cold weather.  He reported an occasional 
pop in his left wrist.  X-ray evidence revealed a fracture of 
the second metacarpal of the left hand, with traumatic 
arthritis resulting from that injury.  

On examination, while the VA examiner measured range of 
motion of the Veteran's hand and wrist, a measurement of the 
gap between the finger and the proximal transverse crease, 
when extended, was not measured.  Also, the examiner did not 
measure extension of the left index finger.

As such, the "duty to assist" also requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a VA orthopedic 
examination in order to ascertain the 
current nature and extent of the Veteran's 
service-connected left index finger 
disability.  The examiner should take a 
measurement of the gap between the 
fingertip and the proximal transverse 
crease, when extended, as well as flexion 
and extension of the left index finger.  
The examiner should also indicate whether 
there is any favorable or unfavorable 
ankylosis of the left index finger, and 
whether the service-connected left index 
finger disability has resulted in 
limitation of motion of other digits or 
interference with overall function of the 
left hand.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims folder 
must be made available to the examiner for 
review, and the examiner must indicate 
whether such a review was performed.  

2.  Following all development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


